Exhibit 5.1 [Vorys, Sater, Seymour and Pease LLP Letterhead] May 20, M/I Homes, Inc. 3 Easton Oval, Suite 500 Columbus, Ohio 43219 Ladies and Gentlemen: We have acted as counsel to M/I Homes,Inc., an Ohio corporation (the “Company”), in connection with the Registration Statement on FormS-3 (File No. 333-152751) (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to common shares, par value $.01 per share, of the Company (the “Common Shares”) and certain other securities of the Company (collectively, the “Securities”). The Securities may be issued and sold or delivered from time to time as set forth in the Registration Statement, any amendment thereto, the prospectus contained therein and supplements to the prospectus and pursuant to Rule415 under the Securities Act for an aggregate initial offering price not to exceed $250,000,000. Pursuant to Rule415 under the Act, up to 5,000,000 Common Shares (the “Shares”) are being offered and sold by the Company pursuant to the prospectus dated August 14, 2008, as supplemented by the prospectus supplement dated May19, 2009 (the “Prospectus Supplement”) filed by the Company with the Commission pursuant to Rule424(b)under the Act, and an Underwriting Agreement dated May19, 2009 with the underwriters named therein (the “Underwriting Agreement”). As such counsel, we have examined such matters of fact and questions of law we considered appropriate for purposes of rendering the opinions expressed below.
